DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the species: escape phase, albumin bound drug, IL-15 superagonist (N803), and checkpoint inhibitor in the reply filed on 5/19/22 is acknowledged.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/22.
Claims 1-9 and 17-19 are under examination.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (See paragraph 0118). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1-9 and 17-19  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a method of treating a cancer patient, comprising: obtaining a first omics data set from a first tumor tissue of the patient and a second omics data set from a second tumor tissue derived from a  bodily fluid sample of the patient; 1) determining a first tumor microenvironment status of the first tumor tissue based on the first omics data set and a second tumor microenvironment status of the second tumor tissue based on the second omics data set; wherein the tumor microenvironment status are selected from a group consisting of an escape phase, an elimination phase, and an equilibrium phase; 2) treating the patient with a treatment regimen that is determined based on the first and second phases of the first and second tumor tissues, respectively; and wherein the treatment regimen comprises at least one of a first pharmaceutical composition that reverts the escape phase by reducing immune suppression in a tumor microenvironment, a second pharmaceutical composition that induces the elimination phase by enhancing at least one of an adaptive immune response and an innate immune response, or a third pharmaceutical composition that maintains the equilibrium phase by biasing the adaptive immune response towards a TH1 response.
The instant claims encompass a vast genus of compositions that have specific required functions. However, the claims do not recite the specific components of the composition that perform the claimed function. Thus, the claims encompass a vast genus of compositions that are described solely in terms of their function. The specification provides no guidance regarding a structure function correlation such that one of skill in the art could readily envisage the compositions that have the claimed functions. The specification does not provide adequate written description to identify the broad genus of the claims because the specification does not disclose a correlation between the necessary structure of various components of the silica-based biomolecule carrier and the claimed function of those.  It is noted that while the description of the ability of a claimed protein sequence may generically describe that protein molecules function, it does not describe the molecule itself. Consequently, the specification fails to describe the common structural attributes that identify the members of this genus and because the genus of sequences is highly variable (i.e. each composition has a unique structure; see MPEP 2434), the functional characteristic of reverting the escape phase by reducing immune suppression in a tumor microenvironment, inducing the elimination phase by enhancing at least one of an adaptive immune response and an innate immune response, or a maintaining the equilibrium phase by biasing the adaptive immune response towards a TH1 response, is/are insufficient to describe the genus. Thus, the specification does not provide substantive evidence for possession of this large and variable genus, encompassing a massive number of structures claimed only by a functional characteristics. Accordingly, one of skill in the art would not conclude Applicant was in possession of the entire genus claimed.
Additionally, the specification does not provide a representative number of species commensurate with the scope of the genus. The specification clearly sets forth a correlation between specifically described composition components, and the function of reverting the escape phase by reducing immune suppression in a tumor microenvironment, inducing the elimination phase by enhancing at least one of an adaptive immune response and an innate immune response, or a maintaining the equilibrium phase by biasing the adaptive immune response towards a TH1 response; this correlation does not appear to be present in the breadth of the claims, which broadly encompasses any number of indeterminate compositions that have the claimed function. Thus, there is substantial variation among the members of the genus because of the numerous options and combinations permitted. The few species disclosed are not deemed to be representative of the vast genus of compositions, each of which would have a different structure from the species disclosed.
Although there is no specific number of species that must be disclosed, the Courts have held that for inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). Therefore, the specification provides insufficient written description to support the genus encompassed by the claims.
Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 19 USPQ2d 1111, (Fed. Cir. 1991), makes clear that “Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116.)
With the exception of the specifically described composition components known in the specification and art, the skilled artisan cannot envision the detailed chemical structure of the encompassed biomolecules, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481,1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc., 107 F.3d 1565,1572, 41 USPQ2d 1961,1966(1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d 1966.
In Ariad Pharrns., Inc. v. Eh Lilly & Co., 598 F.3d 1336,1351 (Fed. Cir. 2010), the court held that a “sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize’ the members of the genus." Ariad, 598 F.Bd at 1350.
”[A]n adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” Id. Although “functional claim language can meet the written description requirement when the art has established a correlation between structure and function," "merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genu and showing that one has invented a genus and not just a species.”ld.
Protein chemistry is one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.
Additionally, Bork (Genome Research, 2000, 10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2).
Given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed proteins could not be predicted based on sequence identity.  Clearly, it could not be predicted that polypeptide or a variant that shares only partial homology with a disclosed protein or that is a fragment of a given SEQ ID NO. will function in a given manner.
Applicant has provided little or no descriptive support beyond the mere presentation of generic or partially named structures to enable one of ordinary skill in the art to determine the actual structural composition of the claimed genus of pharmaceutical compositions. Although the prior art outlines art-recognized procedures for producing and screening for various bioactive moieties, this is not sufficient to impart possession of the genera of biomolecule carriers to Applicant.  Even if a few structurally identifiable composition components were described in the specification, they may not be sufficient, as the ordinary artisan would not necessarily immediately recognize how to put them together in such a way as to form a completely constructed biomolecule carriers such that one would be able to distinguish it from the biomolecule carriers of the prior art.  Without an adequate structural description of the claimed components and descriptive support on how to put them together, one of ordinary skill in the art would not be reasonably apprised that Applicant was in possession of the genus of pharmaceutical compositions as claimed.
While “examples explicitly covering the full scope of the claim language” typically will not be required, a sufficient number of representative species must be included to “demonstrate that the patentee possessed the full scope of the [claimed] invention.” Lizardtech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1732 (Fed. Cir. 2005).  
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1).  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Soon-Shiong et al. (WO 2018/005973 A1, published January 4, 2018) in view of Benz et al. (WO 2014/193982 A1, published December 4, 2014). 
The instant claims are drawn to a method of treating a cancer patient, comprising: obtaining a first omics data set from a first tumor tissue of the patient and a second omics data set from a second tumor tissue derived from a  bodily fluid sample of the patient; 1) determining a first tumor microenvironment status of the first tumor tissue based on the first omics data set and a second tumor microenvironment status of the second tumor tissue based on the second omics data set; wherein the tumor microenvironment status are selected from a group consisting of an escape phase, an elimination phase, and an equilibrium phase; 2) treating the patient with a treatment regimen that is determined based on the first and second phases of the first and second tumor tissues, respectively; and wherein the treatment regimen comprises at least one of a first pharmaceutical composition that reverts the escape phase by reducing immune suppression in a tumor microenvironment, a second pharmaceutical composition that induces the elimination phase by enhancing at least one of an adaptive immune response and an innate immune response, or a third pharmaceutical composition that maintains the equilibrium phase by biasing the adaptive immune response towards a TH1 response.
Soon-Shiong et al. teach a method of treating cancer comprising a step of using omics information of a tumor and pathway analysis of the tumor to determine a chemotherapeutic treatment regimen (See paragraph 0019). Soon-Shiong et al. teach that the omics information comprises at least one of whole genome sequence information, exome sequence information, transcriptome sequence information, and proteomics information, and/or the pathway analysis is a PARADIGM analysis (See paragraph 0020). Soon-Shiong et al. teach a method for treating cancer comprising performing omics analysis using a tumor and matched normal sample from the same patient (See paragraph 0067). Soon-Shiong et al. teach that patient- and tumor-specific neoantigens can be identified via analyzing and comparing omics data from diseased tissue and healthy tissue of a patient, (e.g., via whole genome sequencing and/or exome sequencing, etc.) (See paragraph 0067). Soon-Shiong et al. teach that  the omics information (especially where the omics information comprises whole genome sequencing or exome sequencing, RNA sequence and transcription data, and (preferably quantitative) proteomics information) can also be used to determine the status of various cell signaling pathways. Such pathway information, and especially in conjunction with mutational information, may reveal further druggable targets within a cell that are independent from anatomical features of the tumor (e.g., presence of HER2 signaling in a non-breast cancer) (See paragraph 0072).  Soon-Shiong et al. teach that omics data in contemplated treatments and uses will be employed to both, inform generation of immune therapeutic compositions as well as inform selection of chemotherapeutic drugs based on pathway information rather than tumor type and location (See paragraph 0072).
Soon-Shiong et al. teach a method of treating a tumor that includes a step of reverting an escape phase of the tumor by administering at least a first pharmaceutical composition that reduces immune suppression in a tumor microenvironment. In another step, the elimination phase is induced by administering at least a second pharmaceutical composition that enhances an adaptive immune response and/or an innate immune response, and in a further step the equilibrium phase of the tumor is maintained by administering at least a third pharmaceutical composition that biases the adaptive immune response towards a TH1 response (See paragraph 0013). Soon-Shiong et al. teach that the first pharmaceutical composition comprises a drug that is bound to albumin (e.g., nanoparticulate albumin) (See paragraphs 0014, 0021, and 0062). Soon-Shiong et al. teach that the second pharmaceutical composition may also include a natural killer cell (e.g., an aNK cell, a haNK cell, or a taNK cell), and/or an immune stimulatory cytokine (e.g., IL-2, IL-15, IL-17, IL-21, IL-15 superagonist) (See paragraphs 0016, 0024, and 0062). Soon-Shiong et al. teach that  third pharmaceutical compositions may comprise at least one of a checkpoint inhibitor (e.g., PD-1 inhibitor or a CTLA4 inhibitor), an immune stimulatory cytokine (e.g., IL-2, IL-7, IL-15, IL-17, IL-21, IL-15, and superagonist versions thereof), a recombinant bacterial vaccine, a recombinant viral vaccine, and a recombinant yeast vaccine (See paragraph 0017 and 0062). Soon-Shiong et al. teach further administering low dose radiation to the tumor (See paragraph 0018).
Soon-Shiong et al. do not explicitly teach obtaining a first omics data set from a first tissue of the patient and a second omics data set from a second tumor tissue derived from a bodily fluid sample of the patient; determining a first tumor microenvironment status of the first tumor tissue based on the first omics data set  and a second tumor microenvironment status of the second tumor tissue based on the second omics data set; wherein the tumor microenvironment status are selected from a group consisting of an escape phase, an elimination phase, and an equilibrium phase. 
Benz et al. teach a method of in which omics data from multiple cell or tissue samples are used to identify pathway elements that are associated with a treatment parameter of the cell or tissue (See paragraph abstract). Benz et al. teach that the omics data is derived from multiple diseased cells (See paragraph 0010). Benz et al. teach one distinct data set is generated from a patient sample diagnosed with  neoplastic disease, while one or more other data sets are generated from distinct cells containing cells that are not from the patient (See paragraph 0010). Benz et al. teach that the omics data can be derived from a plurality of distinct diseased cells (See paragraph 0016). Benz et al. teach that the omics data may include gene copy number data, gene mutation data, gene methylation data, gene expression data, RNA splice information data, siRNA data, RNA translation data, and/or protein activity data, and it is especially contemplated that the distinct data sets are PARADIGM datasets (See paragraph 0017). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Soon-Shiong et al. to obtain a plurality of omics data sets, determine the tumor microenvironment status of the first and second tumor tissue, and treat the patient with a treatment regimen that is determined based upon the microenvironment phase of the tumor tissues because doing so would allow analysis of the patient data from the tumor sample to identify multi-drug treatment before the patient has undergone the drug treatment. Furthermore, Soon-Shiong et al. specifically states that omics data can be used to be employed to both, inform generation of immune therapeutic compositions as well as inform selection of chemotherapeutic drugs based on pathway information rather than tumor type and location. One of ordinary skill in the art would be motivated to obtain a plurality (e.g., first, second, third, and fourth) omics data sets from multiple tumor tissue sites because doing so would provide a computational approach to determine a sensitivity profile for the cells and/or tissue, wherein the profile is based on a priori identification of pathways and/or pathway elements in a variety of similarly diseased cells, thereby helping toy predict likely outcomes for the pharmaceutical intervention and/or treatment regimen. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that “The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results”. 
Thus, the combination of prior art references to arrive at the claimed invention provided a prima facie case of obviousness, absent evidence to the contrary. 
The applied reference has a common applicant and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646